Title: To James Madison from Jonathan Thompson, 20 June 1816
From: Thompson, Jonathan
To: Madison, James


        
          SIR
          New York June 20h. 1816
        
        A recommendation having been handed to me for my signature, in favour of appointing Mr. Samuel Denton a Consul or Commercial agent to some port in France, & in case of a vacancy, particularly at Bordeaux—I have signed the recommendation with great pleasure having been personally acquainted with Mr. Denton for upwards of Twenty years, & know him to be a friend to the liberties of his country, a Merchant of good reputation, and I believe both a moral & an honest man. Mr. Denton retired from Mercantile pursuits with a very respectable property acquired by his industry—he is acquainted with the French Language and I trust (is) fully competent to discharge the duties of the office solicited, with credit to himself, & honor to his Country. I am very respectfully your Obt. Servant
        
          Jonathan Thompson
        
       